DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1-12 recite a method of training a robot, however, such train method is not clearly recited anywhere in the specification.  While there are indications of a user to learn how to program, but examiner could not find the word “training, trained, train …” anywhere in the specification.  Similar deficiency is present for the word “navigation”.  Such word does not exist in the specification.  Moreover, claims are directed to training a system, but the final result in the steps of claim 1, is  determination of a force.  It is unclear as how it relates to training.
	In addition , the step of “calculating a weight” has no basis in the specification, the term weigh was referred several times, but it appears that such weight is already know, (as the use of calibrated weight), so, there is no indication as how the weight is being calculated, which is one of the main step of claim 1.  
	Claim 3, is written in an awkward language.  It is unclear as what the first “said” refers to, “…said providing further comprises providing a force/torque sensor …”
	The following action is based on examiner best interpretation of the claimed language by ignoring the above deficiency, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-4, and 6-7, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Inazumi, US publication No.20150375392.
	Regarding claims 1, 4, Inazumi discloses a control system, program, and method of controlling mechanical equipment with features of the claimed invention including steps for providing a force sensor near an end effector of the robotic manipulator system; and applying forces to the sensor and using signals from said sensor to move the end effector into one or more engagement positions (see paragraph 0083), to define motion of the robotic manipulator system during task operation, wherein the forces being applied to said end effector, calculating a weight of the end effector (see, for example, paragraph 0089),  for a current position and orientation (see paragraph 0091) thereof from the robotic manipulator system, and said navigation forces being determined using correction of signals from said force sensor using said weight (see claim 1).
	Regarding claim 3, there are force sensors at one or more additional locations along a kinematic chain of said manipulator, said navigating forces being applied to said end effector and to said additional locations so that a desired configuration can be fully controlled by a user (see paragraph 0111).
	Regarding claim 6, the end effector is a gripper.
	Regarding claim 7, the positions of manipulator/end effector are being controlled (see paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inazumi, US publication No.20150375392.
	Regarding these claims, Inazumi, does not point the use of the end effector, as a welding tool or to manufacture a product.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to use it for any related application  Because in todays technology robots are being used in a vast variety of technologies and welding, or manufacturing are clear examples of robotic technologies, (such as in automobile manufacturing factories).
	
The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, September 06, 2022